 1 Hendrick S. Crowell, II SBN 215900
   CROWELL LAW OFFICES
 2 1510 J Street Suite 230
   Sacramento, CA 95814
 3 Telephone: (916) 303-2800
   Facsimile: (916) 303-2802
 4

 5 Attorney for Defendant
   Shabina Debbie
 6

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9

10 UNITED STATES OF AMERICA,                                CASE NO. 19-cr-00072-JAM
11                                  Plaintiff,
                                                            STIPULATION CONTINUING
12 v.                                                       STATUS CONFERENCE AND
                                                            EXCLUDING TIME; FINDINGS
13 SHABINA DEBBIE,                                          AND ORDER
14                                  Defendant
15

16                                               STIPULATION
17
            Defendant Shabina Debbie, by and through her counsel of record, and plaintiff United States
18
     of America, by and through its counsel of record, hereby stipulate as follows:
19
            A status conference in this case is currently set for October 1, 2019.
20
            By this stipulation, defendant now moves to continue the status conference until December
21

22 10, 2019 at 9:15 a.m., and to exclude time between October 1, 2019, and December 10, 2019, under

23 Local Code T4.

24                  3.     The parties agree and stipulate, and request that the Court find the following:
25
                           a.     Due to the voluminous discovery in this matter including video evidence,
26
                    counsel for defendant requires additional time for investigation and obtaining witness
27
                    statements.
28
                                                        1
                            b.   Counsel for the parties have conferred and the Unites States Assistant
 1
                    Attorney is preparing an offer for resolution.
 2

 3                          c.   Counsel for defendant believes that failure to grant the above-requested

 4 continuance would deny him the reasonable time necessary for effective preparation, taking into

 5 account the exercise of due diligence.

 6
                            d.     The government does not object to the continuance.
 7
                            e.     Based on the above-stated findings, the ends of justice served by
 8
     continuing the case as requested outweigh the interest of the public and the defendant in a trial
 9

10 within the original date prescribed by the Speedy Trial Act. For the purpose of computing time

11 under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time

12 period of October 1, 2019 to December 10, 2019, inclusive, is deemed excludable pursuant to 18

13 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by the

14
     Court at defendant’s request on the basis of the Court's finding that the ends of justice served by
15
     taking such action outweigh the best interest of the public and the defendant in a speedy trial.
16
                    4.      Nothing in this stipulation and order shall preclude a finding that other
17

18 provisions of the Speedy Trial Act dictate that additional time periods are excludable from the period

19 within which a trial must commence.

20 IT IS SO STIPULATED.

21
     DATED:         September 27, 2019
22
                                           /s/ Mira Chernick
23                                         MIRA CHERNICK
                                           Assistant United States Attorney
24

25 DATED:           September 27, 2019
26
                                           /s/ Hendrick S. Crowell II             _____________
27                                         HENDRICK CROWELL II
                                           Counsel for Defendant
28
                                                        2
1                                   ORDER
2
     IT IS SO FOUND AND ORDERED this 27th day of September, 2019.
3

4

5                             /s/ John A. Mendez__________________________
                              UNITED STATES DISTRICT COURT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        3
